         Case 2:16-cv-03924-JHS Document 97 Filed 12/18/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOYDEEP BOSE,                                   :
                      Plaintiff                 :
                                                :           CIVIL ACTION
       vs.                                      :
                                                :           NO. 16-3924
LANE’S VALLEY FORGE                             :
AVIATION, INC., et al.,                         :
                Defendants                      :


                                          JUDGMENT

               AND NOW, this 18th day of December, 2019, judgment is hereby entered in
favor of Defendants Lane’s Valley Forge Aviation, Inc., Sandra Jubb, and Lane Richard Jubb,
Jr., and against Plaintiff Joydeep Bose, in the amount of $999.00.
               The Itemization for the Bill of Costs (Docket No. 94) lists “Copy, Postage,
Delivery & Fax” as costs for exemplification and copies, but postage, delivery, and faxing costs
are not taxable pursuant to 28 U.S.C. § 1920. Because the invoice does not identify the amounts
claimed for each of those categories, it cannot be determined how much of the total amount
claimed for exemplification and copies is taxable. The amount requested in the Defendants’ Bill
of Costs (Docket No. 93) is therefore reduced by $1,484.44.




                                                     KATE BARKMAN
                                                     Clerk of Court


                                             By:     s/ Terry Milano
                                                     Deputy Clerk
